               Case 6:21-bk-00644-KSJ           Doc 21     Filed 03/31/21   Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov

In re :                                                          Case Number 6:21-bk-00644-KSJ
                                                                 Chapter 7
James Michael Partain and
Carol Minshall Partain,
                             Debtors.
______________________________________/


               TRUSTEE’S RESPONSE TO U.S. BANK NATIONAL
    ASSOCIATION’S AMENDED MOTION FOR RELIEF FROM AUTOMATIC STAY


          COMES NOW Emerson C. Noble, the duly appointed Trustee in this Chapter 7 case, by and
through his undersigned counsel, and responds to U.S. Bank National Association’s Amended
Motion for Relief from Automatic Stay, dated March 29, 2021, (docket no. 19) in regard to the
residential real estate located in Osceola County, Florida, (“Property), more particularly described
below, and states as follows :


          Lot 75, PARKSIDE ESTATES AT STONEFIELD PHASE 2, according to the plat
          thereof as recorded in Plat Book 12, Pages 12 and 13, of the Public Records of Osceola
          County, Florida.

          Parcel ID No. R052529-191200010750
          a/k/a 3163 Hanging Moss Cir., Kissimmee, FL 34741

    1. Trustee will be seeking Court approval to employ Patrick Butler of BK Global Real Estate
Services and Kavita Uttamchandani of Century 21 Carioti to market and conduct a short sale of the
real property described above.
    2. Trustee hereby requests 180 days to sell the Property for the benefit of creditors and U.S.
Bank National Association.


    WHEREFORE, Trustee prays that she be granted 180 days to sell the Property for the benefit of
creditors of this case and for all other relief as is just and proper.




                                                     1
             Case 6:21-bk-00644-KSJ        Doc 21     Filed 03/31/21    Page 2 of 2




   Respectfully submitted this 31st day of March, 2021.


                                            /s/ Kristen L. Henkel
                                            Kristen L. Henkel, Esq.
                                            Florida Bar No. 81858
                                            M. E. Henkel, P.A.
                                            3560 South Magnolia Avenue
                                            Orlando, Florida 32806
                                            Telephone : (407) 438-6738
                                            Facsimile : (407) 858-9466
                                            khenkel@mehenkel.com

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was provided by United States Mail,
postage prepaid, or by electronic delivery to : United States Trustee, 400 W. Washington St., Suite
1100, Orlando, Florida 32801; James Michael Partain and Carol Minshall Partain, 3163 Hanging
Moss Circle, Kissimmee, FL 34741, Debtors; Maureen A. Arago, Esq., Arago Law Firm, PLLC, 230
East Monument Avenue, Suite A, Kissimmee, FL 34741, Debtors’ Attorney, Gary Gassel, Esq., Law
Office of Gary Bassel, P.A., 2191 Ringling Blvd., Sarasota, FL 34237, Attorney for U.S. Bank
National Association; on March 31, 2021.

                                            /s/ Kristen L. Henkel
                                            Kristen L. Henkel, Esq.




                                                2
